Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the evidence was legally insufficient because it failed to establish that the gun in defendant’s possession was operable. The victim testified that defendant removed ammunition from the gun and handed it to the victim and that, later, defendant fired the gun at the victim’s feet. Other witnesses testified that they heard a noise like the firing of a gun. We conclude from all of the evidence that the jury was justified in inferring that the gun was operable.
We have reviewed defendant’s allegations of prosecutorial misconduct and we conclude that none of the alleged acts of misconduct deprived defendant of a fair trial. (Appeal from judgment of Onondaga County Court, Burke, J. — criminal possession of a weapon, third degree.) Present — Callahan, J. P., Denman, Boomer, Balio and Lowery, JJ.